DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/29/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2008/0034881 to Haase in view of USPAP 2007/0182637 to Karanik and/or USPN 9,983,159 to Zhang.
Claims 1 and 18, Haase discloses a composite structure, comprising: a first fiber sheet and at least one second fiber sheet overlaying the first fiber sheet; a sensor (strain gauge) arranged between the first fiber sheet and the at least one second fiber sheet (see entire document including [0002], [0004], [0023]-[0031] and [0034]).
Haase does not appear to mention a plurality of z-pins extending through the first fiber sheet and the at least one second fiber sheet, wherein the plurality of z-pins is distributed outside sensor to fix the at least one second fiber sheet to the first fiber sheet about the periphery of the sensor but Karanik discloses that it is known in the art to use z-pinning (a plurality of z-pins extending through a composite thickness) to increase the tensile/compressive strength of a structure, improve damage tolerance, and provide a mechanism for the arrestment of crack propagation (see entire document including [0017]-[0022]). Karanik discloses that the z-pins are to be inserted outside and around the periphery of a component ([0017] and Figure 4). Zhang also discloses that it is known in the art to use z-pinning to reduce the risk of delamination (see entire document including column 1, lines 34 through column 2, line 18 and column 6, lines 27-37). Therefore, it would have been obvious to one having ordinary skill in the art to construct the composite structure of Haase with a plurality of z-pins extending through the first fiber sheet and the at least one second fiber sheet as claimed, to increase the tensile/compressive strength of a structure, improve damage tolerance, provide a mechanism for the arrestment of crack propagation, and/or to reduce the risk of composite structure delamination. 
Claims 2 and 18, the first fiber sheet and the at least one second fiber sheet are impregnated with a resin [0024].
Claims 3, 4 and 18, the first and second fiber sheets include a plurality of carbon fibers extending in parallel with one another along the first fiber sheet, wherein the plurality of z-pins is orthogonal relative to the plurality of carbon fibers ([0024]] of Haase and column 1, lines 47-62 of Zhang).
Claim 5, a resin fixes the at least one second fiber sheet to the first fiber sheet [0002].
Claims 7 and 8, at least one of the plurality of z-pins has a fibrous pin body impregnated with resin (column 1, lines 47-63 of Zhang).
Claim 9, a resin is impregnated through the entire structure [0002].
Claims 10 and 12-14, Zhang does not appear to mention the plurality of z-pins being arranged about the periphery of the sensor in a first echelon and a second echelon, the plurality of z-pins being arranged along the sensor lead, or the plurality of z-pins being arranged along the first and second sides of the sensor lead, but absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the z-pins in any desired pattern, such as claimed, based on the desire to fix the sensor and fiber sheets together. 
Claims 11 and 18, a sensor lead is electrically connected to the sensor, wherein the sensor lead is arranged between the first fiber sheet and the at least one second fiber sheet (Figures 1-4).
Claim 12, the sensor lead is captive between the first fiber sheet and the at least one second fiber sheet (Figures 1-4).
Claim 15, the sensor includes a strain gauge [0023]. Haase does not appear to specifically mention the sensor being a wireless sensor but the examiner takes official notice that wireless sensors are well-known in the art and are obvious as they provide wireless connectivity.
Claims 16 and 18, further comprising: a sensor lead electrically connected to the sensor, wherein the sensor lead is arranged between the first fiber sheet and the at least one second fiber sheet; and a controller in communication with the sensor through the sensor lead as claimed (Figures 1-4).
Claim 17, a nacelle includes the composite structure [0002].

Response to Arguments
Applicant's arguments filed 9/29/2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789